Citation Nr: 0206031	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  97-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  (As to the issue of entitlement to service connection for 
a nervous colon disorder, the Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating determination of 
the Waco Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran failed to report for a scheduled hearing 
and indicated that he could not afford to attend a hearing.  
Therefore, the request for a hearing is considered withdrawn.

As to the issue of entitlement to service connection for a 
colon disorder, the Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.

FINDING OF FACT

Any current back disorder is not of service origin.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the August 1997 rating 
determination, September 1997 SOC, and the November 1999 and 
July 2001 SSOCs, informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  VA has met all VCAA duties.  
Service, private and VA records were obtained.  See 38 C.F.R. 
§ 3.326 (2001).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Moreover, 
as the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

A review of the veteran's service medical records 
demonstrates that at the time of the veteran's March 1979 
enlistment examination, normal findings were reported for the 
spine and lower extremities; abdomen and viscera; and anus 
and rectum.  

On his March 1979 report of medical history, the veteran 
checked the "no" boxes when asked if he had or had ever had 
frequent indigestion; stomach, liver, or intestinal trouble; 
recurrent back pain; lameness; or bone, joint, or other 
deformity.  

In September 1979, the veteran was seen with complaints of 
recurring abdominal and back pain with loose stool.  The 
veteran reported that he had hit his back on the previous 
Sunday and that he had blood in his stool three times that 
day.  Physical examination revealed normal findings with no 
mucus in the stool.  It was the examiner's impression that 
the veteran had a possible viral infection.  

On January 25, 1980, the veteran was admitted to Munson Army 
Hospital.  Physical examination was within normal limits.  

At the time of the veteran's March 1980 service discharge 
examination, normal findings were again reported for the 
spine and lower extremities.  

On his March 1980 report of medical history, the veteran 
checked the "no" boxes when asked if he had or had ever had 
recurrent back pain; bone joint or other deformity; or 
arthritis, rheumatism, or bursitis.  

In July 1997, the veteran submitted copies of private 
treatment records in support of his claim.  These treatment 
records reveal that he was seen with complaints of his back 
bothering him in September 1975.  In January 1978, the 
veteran was again seen complaining of low back pain.  
Physical examination performed at that time revealed a lumbar 
paraspinal muscle spasm.  

In July 1980, the veteran was seen complaining of pain in the 
right lower back with spasms.  It was the examiner's 
impression that the veteran had a questionable UTI or a 
questionable anxiety reaction.  In October 1980, the veteran 
was seen with continuous back pain.  It was the examiner's 
impression that the veteran had a lumbosacral strain.  In 
June 1982, the veteran was seen for right sided back pain.  
It was the examiner's impression that the veteran had a 
thoracolumbar strain.  In an April 1990 treatment record, the 
veteran reported having had low back pain on and off for 
years.  

VA treatment records received demonstrate that the veteran 
was hospitalized from April to June 1984.  The physical and 
neurologic examination were normal.

In an October 1990 report, J. L., D.C., indicated that he had 
treated the veteran from July 24, 1990, through August 13, 
1990, following a July 23, 1990, auto accident.

In a November 1990 report, E. G., M.D., indicated that the 
veteran reported having back problems since January 1990.  
The veteran also reported that he had some low back pain at 
that time.  The veteran further noted having been in the 
automobile accident in July 1990.  Following physical 
examination, the examiner indicated that the veteran had very 
little in the way of physical findings.  He observed that the 
veteran complained of mechanical low back pain.  X-rays 
performed at that time revealed that the veteran had an 
essentially normal lumbar spine.  

In a questionnaire/report filled out by the veteran for 
Social Security Administration purposes, the veteran 
indicated that he first filed a claim for low back pain in 
1987 but that the pain had worsened by January 1990.  The 
veteran noted that he had been lifting people on and off for 
sixteen years.  

A December 1990 letter from the veteran's private physician, 
J. H., D.C., indicated that the veteran had been under her 
care since 1988.  She noted that the veteran's former 
physician, Dr. C., recommended that the veteran retire from 
his job as an orderly and that his employer subsequently 
terminated him in September 1990.  She reported that the 
veteran had sustained an injury to his lower back and 
aggravated his condition as a result of an automobile 
accident in July 1990.  Treatment records obtained from Dr. 
H. show that the veteran injured his back while lifting a 
patient in January 1990 and that he had been involved in a 
car accident in July 1990 which caused an injury to his back.

In an October 1991 report, the veteran's private physician, 
R. L., M.D., noted that the veteran initially injured his 
back in January 1989, lifting and carrying disabled patients.  
He also noted that the veteran subsequently had an automobile 
accident in 1990 which caused increasing low back pain.  He 
indicated that the veteran appeared to have a mechanical low 
back disorder, etiology uncertain.  He noted that this 
possibly represented a chronic underlying sprain, but he 
worried about some underlying pathology.  

In a February 1993 favorable Social Security Decision, the 
veteran was found to be disabled since July 23, 1990, in 
conjunction with his auto accident at that time.  

Back Disorder

The Board notes that prior to his entrance into service, the 
veteran was seen with complaints of his back bothering him in 
September 1975 and in January 1978, with a diagnosis of a 
soft lumbar paraspinal muscle spasm being rendered at that 
time.  However, at the time of the veteran's March 1979 
service enlistment examination, normal findings were reported 
for the spine and lower extremities.  Therefore, the evidence 
establishes that a chronic back disorder did not exist prior 
to service.

The veteran also checked the no boxes when asked if he had or 
had ever had recurrent back, lameness; or bone or other joint 
deformity.  The only complaint of inservice back pain 
occurred in September 1979, when the veteran was seen for 
recurrent abdominal and back pain with loose stool, with a 
diagnosis of a possible viral infection being reported at 
that time.  No further complaints of back pain were reported 
inservice.  At the time of the veteran's March 1980 service 
discharge examination, normal findings were again reported 
for the spine and lower extremities.  The veteran again 
checked the "no" boxes when asked if he had or had had 
recurrent back pain; bone, join, or other deformity; or 
arthritis, rheumatism, and bursitis.  

This evidence tends to establish that any inservice back 
complaint was acute and resolved.  This evidence also 
reflects the veteran's state of mind at separation that he 
did not have a back complaint or disability.

The Board does note that the veteran was seen with complaints 
of back problems in July and October 1980, with a diagnosis 
of a lumbosacral strain being rendered.  It also observes 
that a diagnosis of thoracolumbar strain was rendered in June 
1982.  However, there is no evidence that these post-service 
episodes represented chronic pathology or that there was any 
relationship to service.  

The Board is also cognizant of the back injuries sustained by 
the veteran while working as an aide for a private facility 
and as a result of the July 1990 automobile accident.  

The Board further notes the veteran's belief that his current 
back disorder began inservice.  The veteran is competent to 
report symptoms and pain he experienced inservice; however, 
he is not qualified to render an opinion as to whether he 
currently has a back disorder which is related to service.  
See Espiritu v, Derwinski, 2 Vet. App. 492 (1992).  However, 
there has also been no medical evidence submitted relating 
any back disorder which the veteran may have to his period of 
service.  Moreover, the record contains numerous references 
to the veteran's 1990 at work accident and July 1990 
automobile accident as the source of his current back 
disorder.  Such medical statements are medical opinions and 
constitute negative evidence.  

At this time, the evidence establishes that chronic back 
pathology was not identified during service.  His separation 
examination was normal and the veteran denied a back 
disability at that time.  A normal 1984 VA examination 
establishes an absence of continuity of symptomatology and 
probative medical evidence establishes the onset of chronic 
disability after post service events.

The Board does not doubt the sincerity of the appellant's 
belief in this claimed connection.  The record in this case 
contains no competent evidence that raises any suggestion 
that the veteran has a back disorder which is related to 
service.  There is no allegation that any competent evidence 
exists that demonstrates a connection between any current 
back disorder and the veteran's period of service.  
Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER


Service connection for a back disorder is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

